Citation Nr: 0608181	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right shoulder.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1975 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and February 1999 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a claim for service connection for a 
right shoulder disability and his claim for nonservice-
connected pension.  The veteran testified via videoconference 
at a Board hearing in August 2003.  This matter was 
previously before the Board and was remanded in March 2001 
and, after the claim for service connection was reopened by 
the Board in April 2004, it was remanded again for additional 
development.  

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Upon the veteran's preenlistment examination, it was 
noted that he had retained metallic fragments in the right 
shoulder region; it was subsequently reported for clinical 
purposes during service that the veteran had sustained a 
gunshot wound of the right shoulder prior to service and it 
is not contended otherwise.

2.  No symptoms or functional impairment involving the right 
shoulder were noted on the preenlistment examination; the 
veteran was evaluated during basic training for pain and 
numbness of the right shoulder; following an inservice 
medical examination, which found that the veteran's right 
shoulder disability was not aggravated during service, the 
veteran was medically discharged from service

4.  The veteran's right shoulder disability increased in 
severity during service, thereby raising a presumption of 
aggravation; post-service examinations have confirmed a 
chronic right shoulder disability and a recent competent 
opinion was to the effect that it was less likely than not 
that the veteran's right shoulder disability was aggravated 
during service.

5.  The relevant medical evidence does not clearly and 
unmistakably rebut the presumption that the veteran's right 
shoulder disability was aggravated during service.


CONCLUSION OF LAW

Residuals of a gunshot wound of the right shoulder were 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the Board notes that a finding of "foreign bodies 
(metallic fragments), right shoulder area" was noted on the 
veteran's January 1975 entrance examination report.  The 
Board finds that this entry is consistent with residuals of a 
gunshot wound to the right shoulder upon entry into service.  
The veteran has not contended otherwise.  Since the condition 
at issue was noted on the entrance examination, the veteran 
is not entitled to the statutory presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 38 C.F.R. § 
3.306.  Temporary flare-ups during service of the symptoms of 
a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  The service medical records 
dated in October 1975 show that the veteran reported 
sustaining a gunshot wound to the right shoulder prior to 
service, which necessitated treatment by a civilian 
physician, and that subsequent to the healing of his wounds, 
he had recurrent pain in the shoulder and had sought medical 
treatment for removal of the bullet fragments.  However, he 
was told that they could not be removed.  He reported having 
minor aches and pains in the shoulder.  Additional history 
included recurrent symptoms in the right shoulder while in 
recruit training, with subsequent removal of some of the 
fragments in the right pectoral region shortly thereafter.  
There was a brief remission of his symptoms for a period of 
three weeks, followed by a reassumption of recurrent pain in 
the right shoulder, particularly when carrying his weapon or 
with any overhead use of the right arm.  The veteran reported 
that the pain was not responsive to medical treatment 
subsequent to reporting to his duty station.  

On a service physical examination in October 1975, the 
veteran had healed scars on the lateral arm and the right 
lateral pectoral region.  There was good musculature and 
there was no atrophy noted.  The right arm and forearm 
measured 1/4 inch greater than the left upper extremity.  He 
was noted to be right-handed.  Neuromusculature examination 
was within normal limits.  X-rays of the right shoulder 
revealed a radiopaque fragment which was lodged in the 
anterior margin of the proximal humerus.  Subsequent to 
examination, no further treatment was recommended and none 
was given.  In view of the position of the fragment in the 
bone, it was not anticipated that removal of the fragment 
would alleviate the symptoms of which the patient complained.  
It was recommended that the veteran be discharged because he 
did not meet the minimum standards for enlistment or 
induction.

The only medical opinion of record which addresses whether or 
not the veteran's pre-existing right shoulder disability was 
aggravated during active duty service is from a February 2005 
VA examination report.  The examination report shows that the 
veteran was diagnosed as having chronic right shoulder strain 
and likely mild impingement with scars.  The examiner noted 
that he had reviewed the veteran's claims file and had taken 
into consideration the veteran's allegations that his right 
shoulder disability was made worse by forceful use of the 
shoulder during basic training.  The examiner opined that it 
is less likely than not that the veteran's period of active 
duty, which was brief, aggravated the underlying preexisting 
condition.  It was the examiner's opinion that with or 
without serving in the military, the veteran was likely to 
have some mild residual symptoms such as the ones he 
currently has.
(Emphasis added.)  There is no other relevant post-service 
medical opinion of record.  

No symptoms or functional impairment involving the right 
shoulder were noted on the preenlistment examination.  The 
veteran was evaluated during basic training for pain and 
numbness of the right shoulder and some but not all of the 
retained fragments were removed from the shoulder region.  
The Board finds that such evidence shows that the 
veteran's right shoulder disability increased in severity 
during service, thereby raising a presumption of 
aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Post-service examinations have confirmed a current chronic 
right shoulder disability, thereby satisfying the 
requirement of "a lasting worsening of the condition" -- 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The question that remains is whether the medical 
evidence clearly and unmistakably shows that the veteran's 
preexisting right shoulder disability was not aggravated 
during service.  

A recent VA examination and competent opinion addressing 
the question at hand were obtained pursuant to the Board's 
remand.  The physician opined that it was less likely than 
not that the veteran's right shoulder disability was 
aggravated during service.  Such a conclusion is not clear 
and unmistakable evidence.  The legal standard here is not 
equipoise.  38 C.F.R. § 5107(b).  Rather, application of 
the standard of clear and unmistakable in this case means 
that there can be no doubt that the alleged aggravation or 
chronic worsening of the underlying condition occurred.  
That is, the evidence must be undebatable.  See, e.g.,  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
Court has defined the word "unmistakable" as an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. App. 
412 (196).  Finding the question of whether aggravation 
occurred as "less likely than not" is obviously not 
absolute; while short of equipoise, it still leaves ample 
room for the possibility of aggravation.  The Board has 
considered whether an addendum to the February 2005 
examination is warranted to clarify the opinion noted 
above.  However this appeal is now more than 5 years old, 
it has been remanded three times and the claim can now be 
granted based upon the current evidence of record.

The Board finds that the relevant medical evidence does not 
clearly and unmistakably rebut the presumption that the 
veteran's right shoulder disability was aggravated during 
service.  Accordingly, service connection for residuals of a 
gunshot wound of the right shoulder on an aggravation basis 
is warranted.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306.



ORDER

Entitlement to service connection for residuals of a gunshot 
wound of the right shoulder is granted; the appeal is granted 
to this extent only.




REMAND

The veteran has applied for a nonservice connected pension.  
Entitlement to permanent and total disability for pension 
purposes requires a single disability rated as 60 percent or 
more; or two or more disabilities with one disability rated 
as 40 percent and a combined rating of 70 percent or more.  
For the purpose of pension, the permanence of the percentage 
requirements is a prerequisite.  38 C.F.R. §§ 4.16(a), 4.17 
(2005).  Claims of veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable must be referred to the Adjudication Officer 
under 38 C.F.R. § 3.321 (b)(2).  The RO has assigned an 
evaluation of 30 percent for the right shoulder disability 
but must now reevaluate the disability an assign a service 
connected rating; 10 percent for non-service-connected 
gastroesophageal reflux disease (GERD), and noncompensable 
evaluations for a nasal fracture and hepatitis C.  In 
adjudicating pension claims, the RO must assign a percentage 
evaluation for each identifiable disability.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992), Abernathy v. Derwinski, 3 Vet. App. 461 (1992).

The record reflects that the veteran underwent several VA 
examinations in February 2005 to assess the extent and 
severity of his various disabilities.  One February 2005 
examination report addresses the veteran's lumbosacral spine, 
gastroesophageal reflux disease, fractured nose and 
hepatitis.  The examination report notes these disabilities 
would not preclude the veteran from engaging in sedentary 
employment.  However, the record shows that the veteran's 
primary disability is his residuals of a gunshot wound to the 
right shoulder and this February 2005 examination report does 
not address the right shoulder disability.

A second February 2005 examination report addresses the 
veteran's right shoulder disability, but does not address its 
impact on his ability to sustain substantially gainful 
employment.  Moreover, a March 2005 Social and Industrial 
Survey report notes that the veteran has post-service work 
experience only as a carpenter and that the veteran reported 
that he attained an 11th grade education before dropping out 
of school.  This examination report reflects that the veteran 
was "on a new vocational path" and was training to become a 
prison minister.  

These examination reports are inadequate for several reasons.  
First of all, none of the medical evidence of record 
addresses what impact, if any, the veteran's primary 
disability, his right shoulder disability, has on his ability 
to engage in substantially gainful employment.  The 
examination reports also indicate that the veteran has both 
entry and exit wounds associated with his shoulder disability 
which would indicate a through and through bullet trajectory, 
suggesting the possibility of muscle injury.  As noted above, 
as the result of the instant Board decision, the RO must 
assign a current service-connected rating for the right 
shoulder disability.  Additionally, although the first 
February 2005 VA examination report notes that the veteran 
could pursue sedentary employment, the March 2005 Social and 
Industrial Survey report shows that the veteran has limited 
education and work experience only in manual labor, i.e. as a 
carpenter.  Finally, the March 2005 Social and Industrial 
Survey report indicates that the veteran is apparently 
pursuing training for a type of sedentary work, i.e. prison 
ministry, but there is no indication as to whether or not he 
is currently working in this field and if so, to what extent 
(i.e., more than marginal).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for 
the veteran to undergo an Industrial and 
Social Survey Examination.  After 
reviewing the veteran's claims file, with 
particular attention paid to the March 
2005 Industrial and Social Survey 
Examination report, the examiner should 
address the following:

a)  Is the veteran currently 
working as a prison minister?

b)  If the veteran is currently 
working as a prison minister, 
does this constitute more than 
marginal employment in terms of 
wages/remuneration?

c)  If the veteran is not 
currently working as a prison 
minister (or in any other form 
of substantially gainful 
employment), the examiner 
should determine if the veteran 
would be capable of performing 
sedentary employment based on 
his age, education and work 
experience.  

2.  If the Social and Industrial Survey 
reflects that the veteran is not engaged 
in substantially gainful employment, the 
RO should make arrangements for the 
veteran to undergo a VA examination to 
determine the current extent and severity 
of his right shoulder disability (to 
include any muscle group damage from the 
through and through bullet wound) and its 
impact on his ability to engage in 
substantially gainful employment.  

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
December 2005 SSOC. A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


